DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final office action in response to communications filed on 3/01/2021.  Claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been amended.  Therefore, claims 1-20 are pending and addressed below.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 1 # 130 is labeled as “Removal Engine”.  However, [0010] of the Specification states that # 130 is a “reward engine” . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
[0009] uses the term “hybrid reward system”.  [0010] uses the term “hybrid reward program” and “Hybrid reward system 100”.  [0014] uses the term “hybrid reward program system 100”.  [0020] uses the term “hybrid reward program 110”.  It is unclear if “hybrid reward system” is one and the same as “hybrid reward program system” or if they are different elements. For purpose of examination, the “hybrid reward system”, the “hybrid reward program”, and “the hybrid rewards program system” will all be interpreted as the same and labeled as #100.
[0010] uses the term “Hybrid rewards system 100”.  [0020] uses the term “hybrid reward program 110” but also “POS system 110”.  Is the “hybrid reward program” element # 110 or is the “POS system” element #110?  For purpose of examination, the “hybrid reward program” will be interpreted as being #100” and the “POS system” will be interpreted as being # 110.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
As to claims 1-20, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. 
Claim 1 recites, “establishing, over a network, a first connection between a point of sale terminal of a merchant and a hybrid reward system; establishing, over the network, a second connection between the point of sale terminal of the merchant and a transaction authorization system, the second connection being in parallel with the first connection; receiving, via the first connection and the second connection in parallel, reward program information and transaction information.”  Paragraph [0020] states, “In various embodiments, method 200 may further comprise authorizing the transaction by the transaction authorization and processing system 120 (step 230). Transaction authorization and processing system 120 may be typical transaction authorization, processing, and/or settlement system operated by a transaction account issuer or provider including, for example, a bank, a payment processor, and/or the like. Moreover, transaction authorization and processing system 120 may be modified and/or transformed to integrate with a hybrid reward program 110 having parallel communications with both the point of sale system 110 and transaction authorization 
Claim 8 and 15 are rejected for the same reasons as claim 1.
Claims 2-7, 9-14, and 16-20 depend directly or indirectly from one of the independent claims 1, 8, or 15 and are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement based on such claim dependency
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a hybrid reward system: establishing, over a network, a first connection between a point of sale terminal of a merchant and a hybrid reward system; establishing, over the network, a second connection between the point of sale terminal of the merchant and a transaction authorization system,  the second connection being in parallel with the first connection; receiving, via the first connection and the second connection in parallel, reward program information and transaction information,  the reward program information being received via the first connection,  and the transaction information being received via the second connection,  the transaction information comprising information indicating authorization of a transaction.”  The first connection is between a point of sale terminal and a hybrid reward system.  The second connection is between a point of sale terminal and a transaction authorization system.  It is unclear how the hybrid reward system could be establishing the second connection since the second connection is between the point of sale terminal and the transaction authorization system and not the hybrid reward system.  It is also unclear how the hybrid reward system could be receiving transaction information through the second connection when the second connection is between the point of sale terminal and the transaction authorization system and not the hybrid reward system. For purpose of examination, the second connection will be interpreted to be established between the point of sale and the transaction authorization system but NOT established by the 
Claim 8 recites, “a system comprising a processor…cause the processor to perform the operations comprising: establishing, over a network, a first connection between a point of sale terminal of a merchant and a hybrid reward system; establishing, over the network, a second connection between the point of sale terminal of the merchant and a transaction authorization system,  the second connection being in parallel with the first connection; receiving
Claim 15 recites, “cause the computer-based system to perform operations comprising: establishing, over a network, a first connection between a point of sale terminal of a merchant and a hybrid reward system; establishing, over the network, a second connection between the point of sale terminal of the merchant and a transaction authorization system, the second connection being in parallel with the first connection; receiving, via the first connection and the second connection in parallel, reward program information and transaction information, said reward program information being received via the first connection, and the transaction information being received via the second connection.”  The first connection is between a point of sale and a hybrid reward system and not the computer-based system.  The second connection is between a point of sale and a transaction authorization system and not the computer based system.  Therefore, it is also unclear how the computer-based system could be receiving reward information through the first connection and transaction information through the second connection since the first connection and the second connection are not with the computer-based system.  For purpose of examination, the claim will also be interpreted as the computer-based system receiving the reward information and the transaction information but it is not done through the first connection and the second connection since these connections do not connect the computer-based system to the point of sale terminal, or the hybrid reward system, or the transaction authorization system.   
Claims 2-7, 9-14, and 16-20 depend directly or indirectly from one of the independent claims 1, 8, or 15 and are also rejected based on such claim dependency
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mankoff (P. G. Pub. No. 2015/0310477), in view of Trifiletti (P. G. Pub. No. 2010/0082420).

Regarding claims 1, 8, and 15, Mankoff teaches
a computer-implemented method, comprising: 
a system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising ([0003] and [0019]):
establishing, over a network, a first connection between a point of sale terminal of a merchant and a hybrid reward system (Fig. 1 #130 "the merchant" that includes a POS so that equates to the "point of sale of merchant of the current invention 
establishing, over the network, a second connection between the point of sale terminal of the merchant and a transaction authorization system (Fig. 1 #130 "the merchant" that includes a POS so that equates to the "point of sale of merchant of the current invention connected to #140 "payment system" which equates to the transaction authorization system of the current invention.), 
the second connection being in parallel with the first connection ([0041] "The payment system 140 may then communicate with gateway processor 150, and/or consumer program 160 to determine whether the consumer 101 and/or form of payment 102 are registered or associated with a consumer program 160 regarding the purchase made at merchant 130. Consumer 101 is entitled to a discount according to that consumer's 101 purchases at the merchant 130. Payment system 140 may also gather the necessary data offline, e.g., separate from the regular credit card authorization process. The interface for this clearing process may alternatively be an entirely parallel network between the merchant 130 and the payment system 140." See also [0039].);
receiving, via the first connection and the second connection in parallel, reward program information and transaction information, 
the reward program information being received via the first connection, 
and the transaction information being received via the second connection ([0043] "In an embodiment, when a consumer 101 presents a form of payment 102 at a merchant 130, the POS terminal 132 or payment communication device 136 may communicate with matching server 152 to determine if consumer 101 is registered in 
the transaction information comprising information indicating authorization of a transaction ([0041] "Merchant 130 may then communicate with the payment system 140 in order to seek an authorization code for the transaction from the payment system 140. The payment system 140 may then communicate with gateway processor 150, and/or consumer program 160 to determine whether the consumer 101 and/or form of payment 102 are registered or associated with a consumer program 160 regarding the purchase made at merchant 130.");
analyzing the transaction information ([0098] "The communication platform receives real-time POS transaction data, enabling the monitoring of enrolled consumer purchase activity. The communication platform analyzes this data to score and track purchases, award and redeem discounts or offers, send relevant notifications to enrolled consumers (e.g., via SMS, email, etc.), etc. Using application program interface (API) calls, PTPs can integrate the communication platform capabilities into their technologies, including POS systems, and consumer and merchant facing terminals."), and
identifying information indicating a geographic region and time period associated with the transaction ([0038] "In some embodiments, network 105 may include one or more local area networks associated with one or more merchants 130. The local area networks associated with one or more merchants 130 may be communicatively coupled to the customer program 160 or any other element illustrated in FIG. 1. As explained in more detail below, system 100 and/or local area networks and/or network 105 may be 
analyzing the reward program information based at least in part on the geographic region and time period information ([0050] "Because consumer 101 has been freed from the necessity of printing out or carrying paper coupons or consumer rewards cards, the consumer 101 can register in a consumer program 160 and automatically associate the consumer program 160 and consumer rewards with the consumer's 101 form of payment 102. Also, because of the immediacy of linking consumer program 160 and consumer rewards with the consumer's 101 form of payment 102 or on payment system 140, as well as the trackability of client devices 103, 104 it is readily possible to make the consumer reward time-adaptable. For example, the consumer 101 might be in the vicinity of Merchant XYZ 130, and the consumer 101 accordingly might be given a consumer reward for 25% off of purchases at that merchant 130 made within 3 hours (or, as another example, the same day). The consumer reward might decrease 5% in value during the next time period (e.g., between 3 hours and 12 hours or during the next day), and decrease another 5% in the next period, and so on." See also [0056] and [0098].);
determining based at least in part on the analysis of the reward program information, an amount of reward points for a reward program ([0052] "Because one or more fom1s of payment 102 of consumer 101 is already stored on system 100, these forms of payment 102 ( or account number for other type of payment vehicle) can be added to the consumer program 160 for merchant 130, and then be used to track 
communicating, over the network, via the hybrid reward system, updated reward information to a user device, the point of sale terminal of the merchant ([0063] "System 100 may send notification to consumer 101 that a consumer reward has been redeemed or applied to purchase goods or services at merchant 130. System 100 applies discount or credit of consumer reward to the purchase made by consumer 101. For example, if consumer reward was for 20% off purchases made at merchant 130, then this discount may be automatically applied at the POS terminal 132 or at checkout at an online merchant 130."), 
said communication comprising: transmitting, over the network, the balance of reward points that has been updated to the user device in real-time in response to the authorization of the transaction ([0063] "System 100 may send notification to consumer 101 that a consumer reward has been redeemed or applied to purchase goods or services at merchant 130. System 100 applies discount or credit of consumer reward to the purchase made by consumer 101. For example, if consumer reward was for 20% off purchases made at merchant 130, then this discount may be automatically applied at the POS terminal 132 or at checkout at an online merchant 130." [0112] explains that rewards make be interpreted as "points" so that could mean "balance of reward points.);
communicating, over the network, a digital token corresponding to a reward indicia to the point of sale terminal of the merchant ([0036] "For example, a PDA may be capable of transmitting near field communication electronic signals associated with a form of payment 102 (e.g., mobile wallet [digital token]) located in client devices 103, 104 or any other element in network 105 to a POS terminal 132 or other device at merchant 130 to complete a purchase." The digital token corresponds to a reward indicia because [0043] explains that the form of payment 102 [digital token} is used to determine if a consumer is already registered in the rewards program.)
and the transaction authorization system ([0067] "POS terminal 204 or any other device may tokenize data associated with form of payment 202, along with the unique identifier 109 and other data provided by consumer 101, and transmit it to payment system 140, consumer program 160, and/or payment matching system 160.").
Mankoff does not explicitly teach
automatically modifying, in real-time upon receiving the transaction information indicating authorization of the transaction a reward database to reflect an increase in a balance of reward points;
communicating, over the network, via the hybrid reward system, updated reward information to the transaction authorization system.
However, Trifiletti teaches
automatically modifying, in real-time upon receiving the transaction information indicating authorization of the transaction a reward database to reflect an increase in a balance of reward points ([0048] "FIG. 3 is a diagram illustrating more details about the loyalty program processing platform 27. The loyalty program 
communicating, over the network, via the hybrid reward system, updated reward information to the transaction authorization system ([0030] "In other embodiments, either or both of the enrollment server 1 and the loyalty program processing platform [hybrid reward system] 27 may comprise separate computer apparatuses that are in operative communication with one or more payment processing networks [transaction authorization system]." See also [0033] and [0042]. Since notification messages about updated reward information is routed through the payment processing network [transaction authorization system], the transaction authorization system receives the updated reward information.).

communicating, over the network, via the hybrid reward system, updated reward information to the transaction authorization system, as taught by Trifiletti, so that the user does not have to wait for the rewards to show up on the reward statement and so that the consumer may receive the reward while still at the merchant’s store (Trifiletti, [0004]).

Regarding claims 2, 9, and 16, Mankoff teaches
wherein the transaction information is from at least one of a transaction account indicia, an electronic wallet, a transaction enabled fob, or a transaction card ([0059] "For example, a client device 103, 104 (e.g., mobile phone) may use near field communications to transmit its form of payment 102 (e.g., mobile wallet [electronic wallet] or mobile bank account) information to a POS terminal 132 at merchant 130 to complete the purchase.")

Regarding claims 3, 10, and 17, Mankoff teaches 
wherein the reward program information is from a reward program card ([0043] "In an embodiment, when a consumer 101 presents a form of payment 102 at a merchant 130, the POS terminal 132 or payment communication device 136 may communicate 

Regarding claims 4, 11, and 18, Mankoff teaches all of the claimed features as discussed above.  Mankoff does not explicitly teach
analyzing via a purchase tracking engine, the reward program information and the transaction information to determine a number of transactions with the merchant;
modifying a purchase tracking database to reflect an increase in the number of transactions at the merchant to a qualifying level;
applying a discount in response to the number of transactions reaching the qualifying level; and
transmitting a notification to the user device in response to a modification to the purchase tracking database.
However, Trifiletti teaches
analyzing via a purchase tracking engine, the reward program information and the transaction information to determine a number of transactions with the merchant
 ([0016] and [0017]);
modifying a purchase tracking database to reflect an increase in the number of transactions at the merchant to a qualifying level ([0047] and [0048]);
applying a discount in response to the number of transactions reaching the qualifying level; and transmitting a notification to the user device in response to a modification to the purchase tracking database ([0072]-[0074]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reward system of Mankoff, with the reward system of Trifiletti, by adding analyzing via a purchase tracking engine, the reward program information and the transaction information to determine a number of transactions with the merchant; modifying a purchase tracking database to reflect an increase in the number of transactions at the merchant to a qualifying level; applying a discount in response to the number of transactions reaching the qualifying level; and
transmitting a notification to the user device in response to a modification to the purchase tracking database, as taught by Trifiletti, since Mankoff already analyzes purchases to determine rewards and also applies a discount, and in order to provide an incentive for a consumer to purchase other reward eligible products or services (Trifiletti, [0017]).

Regarding claims 5, 12, and 19, Mankoff teaches 
wherein the transaction authorization system authorizes the transaction ([0041] "Merchant 130 may then communicate with the payment system 140 in order to seek an authorization code for the transaction from the payment system 140. The payment system 140 may then communicate with gateway processor 150, and/or consumer 

Regarding claims 6, 13, and 20, Mankoff teaches 
transmitting an indication of the authorization of the transaction to the hybrid reward system ([0041] "Merchant 130 may then communicate with the payment system 140 in order to seek an authorization code for the transaction from the payment system 140. The payment system 140 may then communicate with gateway processor 150, and/or consumer program 160 to determine whether the consumer 101 and/or form of payment 102 are registered or associated with a consumer program [hybrid reward system since it is part of #190 "the consumer program system"] 160 regarding the purchase made at merchant 130.").

Regarding claims 7 and 14, Mankoff teaches
transmitting the indication of the authorization of the transaction to the purchase tracking engine ([0041] "Merchant 130 may then communicate with the payment system 140 in order to seek an authorization code for the transaction from the payment system 140. The payment system 140 may then communicate with gateway processor 150, and/or consumer program 160 to determine whether the consumer 101 and/or form of payment 102 are registered or associated with a consumer program [purchase tracking engine] 160 regarding the purchase made at merchant 130.").

Response to Arguments
Applicant's arguments have been fully considered but they are moot since the prior art reference of White is no longer used in the rejections.  The Examiner has introduced the prior art reference of Mankoff to address the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIE P BRADY/Primary Examiner, Art Unit 3621